Bigelow, C. J.
The declaration sets out a case wherein the gist of the action is, that a false representation was made by the defendant concerning the pecuniary ability of a corporation, for the purpose of inducing the plaintiff to give credit to such corporation by taking their notes in part payment for property sold by the plaintiff to them through their authorized agent. The allegation is not that the plaintiff was led to give credit to the defendant by reason of such false representations, but to the corporation. As the word “ person ” extends to and is to be applied in the construction of statutes to bodies politic and corporate, according to the provision contained in Gen. Sts. c. 3, § 7, cl. 13, it is clear that this action comes within Gen. Sts. c. 105, § 4, and cannot be maintained, unless the false representations are in writing. The action might have been maintained on paroi proof of such representations, if they had been made by the defendant concerning the credit and ability of the corporation, with the intent and design to induce the plaintiff to sell goods to the defendant on credit. It would then have come within the cases of Medbury v. Watson, 6 Met. 246, and Norton v. Huxley, 13 Gray, 285. But as the allegations in the declaration show that the false representations were made concerning the credit of the corporation with an intent to induce the plaintiff to part with his property to the corporation, and take their notes in payment, the case is clearly within the prohibition of *209the statute, according to its well settled construction. Kimball v. Comstock, 14 Gray, 508. Wells v. Prince, 15 Gray, Mann v. Blanchard, 2 Allen, 386.

Judgment for the defendmt.